IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rodman C. Thompson, Jr.,                 :
                Appellant                :
                                         :
            v.                           :    No. 139 C.D. 2018
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing               :


                                      ORDER

             NOW, September 19, 2018, having considered appellant’s application

for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge